84571: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-14941: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84571


Short Caption:REYNOLDS VS. MEDELLIN (CHILD CUSTODY)Court:Supreme Court


Related Case(s):80321, 80321-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - D590131Classification:Civil Appeal - Family Law - Fast Track Child Custody


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:


Expedited





+
						Party Information
					


RoleParty NameRepresented By


AppellantAmanda ReynoldsCarol M. Barnes
							(Barnes Law Group, LLC)
						Andrew J. Semprazik
							(Barnes Law Group, LLC)
						


RespondentAlfredo Medellin
					In Proper Person
				





Docket Entries


DateTypeDescriptionPending?Document


04/15/2022Filing FeeFiling Fee due for Appeal. (SC)


04/15/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)22-11993




04/15/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)22-11995




04/18/2022Filing FeeE-Payment $250.00 from Andrew J. Semprazik. (SC)


04/20/2022Notice/OutgoingIssued Notice of Exemption from Settlement Program/FTCC. Transcript request due: 14 days. Docketing Statement due: 21 days. Fast Track Statement & Appendix due: 40 days. (SC)22-12515




04/21/2022Notice of Appeal DocumentsFiled (SEALED) Confidential Civil Cover Sheet from District Court Clerk. (SC)


05/02/2022Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 6/13/19, 10/24/19, 12/7/21 and 12/22/22. To Court Reporter: Sherry Justice. (SC)22-13839




05/09/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's docketing statement due: May 18, 2022. (SC)22-14730




05/10/2022Notice/IncomingFiled Appellant's Notice of Withdrawal of Appeal. (SC)22-14875




05/11/2022Order/DispositionalFiled Order/Voluntary Dismissal. Appellant's motion for a voluntary dismissal of this appeal is granted. "This appeal is dismissed."  Case Closed/No Remittitur Issued. (SC)22-14941




05/13/2022TranscriptFiled Notice from Court Reporter. Maria Balagtas stating that the requested transcripts were delivered.  Dates of transcripts: 6/13/19, 10/24/19, 12/7/21 and 12/22/21. (SC)22-15291





Combined Case View